Title: To James Madison from Vincent Gray, 2 March 1803
From: Gray, Vincent
To: Madison, James


					
						Sir.
						Havana 2nd. March 1803.
					
					In consequence of the circulation of a report a few days past, to which some credit was attached, that the American Troops were on their march to take possession of New-Orleans, I hastened to give the Captain General of this Island and of Louisiana every official information on that subject up to the appointment of Mr. Munroe; accompanied by a note of which the enclosed is a copy—in order that such a report at such an interesting moment might not operate to the prejudice of the America interest at this Port.
					The new order respecting Strangers hath been enforced with rigor and some French Merchants of great respectability have been arrested and imprisoned.
					The cause of this pointed conduct toward the French is because some of the officers lately here, landed and sold some of the Cape Negroes, which on discovery were seized, imprisoned and sent back to the cape: and all of those concerned in the purchase and sale are ordered out of the Island immediately.
					Such conduct on the part of the officers visiting this Port, hath given this Government so much uneasiness that they have appointed Dn. Francisco Arango Judge of the Court of Appeals, a Gentleman of talents & information, to repair immedeately to the cape in order that such measures may be there adopted, as will in future prevent a similar conduct on the part of the French officers, visiting this Island: And he will sail to morrow in a sloop of War now waiting for him.
					This business hath caused the French to lose much of their influence with this Government, and caused the Governor in one of his official Notes yesterday to General Noailles, to cast some slight reflection of the French Government and the conduct of its Citizens; which hath drawn from General Noailles a reply that may be the cause of leading His Excellency and this Government, into a dispute with the French Republic.
					All the French Vessels except one Merchant Brig, have sailed from hence for the Cape, and She is Strictly guarded by Boats placed near her, in order to prevent her from Smuggling.  As the report of Pirates being off this coast may have reached the United States, and may be the cause of raising Insurance in these Seas, I enclose you a paper containing an account thereof; and most Satisfied that you will think as I do, that no such pirates have been on this coast.
					I also send you a new Calendar lately published here, and the only complete one of the kind ever before permitted; in order that you may, in case of Documents being presented to your Department, from this Island, ascertain whether they are legalized by the proper authorities:  I also flatter my self that from the situation of the Island in our Neighbourhood that you will find much interesting matter in it.  I am Sir, Very respectfully Your Mo: Ob Servt.
					
						Vincent Gray
					
					
						PS.  Having been charged with the care and settlement of some heavy claims for American Merchants, amounting to near 300:000 Dollars, and which I fear can not be brought to a close in twelve months, I have no objection during that time, if my services may be thought necessary to continue to act as a Public Agent as it may facilitate the Liquidation of the claims under my Charge.
						
							V. G.
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
